      Case: 1:18-cr-00123-JRA Doc #: 45 Filed: 11/05/18 1 of 8. PageID #: 284




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


UNITED STATES OF AMERICA,                        )   CASE NO. 1:18 CR 0123
                                                 )
                       Plaintiff,                )   JUDGE ADAMS
                                                 )
               v.                                )
                                                 )   DEFENDANT’S SENTENCING
BIN WANG,                                        )   MEMORANDUM WITH EXHIBITS
                                                 )
                       Defendant.                )
                                                 )
                                                 )



       Defendant Bin Wang submits his sentencing memorandum to assist the Court in fashioning

a sentence sufficient, but not greater than necessary, to comply with the purposes of sentencing as

provided in 18 U.S.C. §3553(a)(2). By his memorandum, Mr. Wang will explain but not excuse the

conduct that resulted in his offenses of conviction, and explain how, after leading a law-abiding life,

he became entangled in drug trafficking.

       The defendant is currently scheduled for sentencing on November 13, 2018.

                                            Introduction

       On July 21, 2017, Defendant Bin Wang was arrested by federal authorities in the Logan

International Airport, Boston, Massachusetts, on a complaint filed in the Northern District of

Ohio charging him with trafficking in controlled substances and controlled substance analogues.

At the time of his arrest, the authorities sought detention because, among other things, they

suspected that Mr. Wang was attempting to flee the United States to avoid prosecution.

       Following a hearing in the District Court for the District of Massachusetts, Mr. Wang was
      Case: 1:18-cr-00123-JRA Doc #: 45 Filed: 11/05/18 2 of 8. PageID #: 285



ordered detained, transferred to the Northern District of Ohio and later charged in a ten count

indictment alleging various drug trafficking offenses, including conspiracy to distribute and

conspiracy to import controlled substance analogues, distribution and attempted distribution of

controlled substance analogues and use of a communication facility.

       On August 6, 2018 the defendant pleaded guilty to the indictment and was referred to the

Probation Department for a presentence investigation and report.

       The Presentence Investigation Report adopts the plea agreement recommendations that

the offenses of conviction are a sentencing guidelines level 32, and, after adjustments, result in a

total offense level of 29. PSR, p. 4, ¶ 9. Although the Plea Agreement stipulates that neither

party will seek a departure or variance beyond the agreed-upon stipulated guidelines range, the

presentence report notes possible grounds for a variance from the sentencing guideline provisions

due to Mr. Wang’s lack of criminal history. PSR, p. 18, ¶¶ 88-89.1

       Through this sentencing memorandum, the defendant explains the events that led to him

involvement in the present case, and their effect upon him, his family and their future.

                           History and Characteristics of Bin Wang

       Family History.

       Mr. Wang was born in China and raised there by his grandparents. His parents and

siblings still reside there. He married Yan Zhou in 2000. Mr. Wang and his then wife emigrated

to Canada. Mr. Wang and Yan Zhou have one son, Daniel, age 16, born in Canada. While




       1
        As part of his plea agreement, the defendant agreed to forfeit $69,110.31 held in five
separate business accounts.

                                                 2
      Case: 1:18-cr-00123-JRA Doc #: 45 Filed: 11/05/18 3 of 8. PageID #: 286



residing in Canada, Mr. Wang and Ms. Zhou obtained Canadian citizenships.2

       The Wangs moved to the United States in 2010 where Bin was employed by Cubist

Pharmaceuticals until it was acquired by Merck & Company.

       At the time of Mr. Wang’s arrest, they resided in Winchester, Massachusetts.

       Yan Zhou is a employed as a certified public accountant.

       Mr. Wang and his wife are now divorced. She is raising their son who will soon attend

college.

       Education.

       Mrs. Wang is highly educated. While still living in China, he earned bachelors degrees in

polymer science and e-commerce and a masters degree in engineering through Nanjing

University, Nanjing, China. While living in Canada he earned a masters degree in chemistry

from the University of Saskatoon, Saskatchewan, and began studies toward a doctorate degree in

computer assisted medical design at McGill University, Montreal, Quebec.

       Employment.

       Aside from his devotion to his son, the most remarkable thing about Bin Wang are his

creative, entrepreneurial ideas and creations. Having watched his grandfather suffer as he was

raised, Mr. Wang developed an interest in medical innovations to help the sick and suffering.

Most of these innovations were in the pharmaceutical and biotechnology fields, but several were

designed to facilitate screening and expedite shipment of pharmaceuticals. In addition to

building his own companies in the pharmaceutical arena, due to his creativity and expertise in



       2
       As a result of having taken Canadian citizenship, Mr. Wang lost his Chinese citizenship.
The Canadian authorities have been notified of his present predicament.

                                                3
      Case: 1:18-cr-00123-JRA Doc #: 45 Filed: 11/05/18 4 of 8. PageID #: 287



these and related fields, he was invited to join several existing and start-up Chinese businesses.

At the time of his arrest, he had either invested in or owned Senge Biotech (biotechnology),

Biotech Pharmaceutical Innovation Platform (biotechnology), ChemCloud Tech (information

technology), ChemCloud, Inc. (chemical and laboratory supplies) and Wonda Science and

Cambridge Chemicals (pharmaceutical intermediaries).

       Among the innovations Mr. Wang was involved with at the time of his arrest, was a

computerized medical diagnosis program to avoid delays in lab work and diagnostics and provide

real-time medical diagnosis for a variety of illnesses.

       As part of his overall business plan, and aware of the large amounts of chemicals

produced in China and shipped worldwide, he created a computerized platform for use by the

Chinese government in tracking chemical shipments and detection of illegal substances. This

platform was never completed because the computer engineer hired to build the program took

Mr. Wang’s deposit and disappeared without finishing the work.

       Since the time of his arrest, he has lost all of his investments in these businesses, while

others have ceased doing business altogether.

       Letters of Recommendation.

       Four of Mr. Wang’s colleagues have written letters of recommendation. See Exhibit A.

Zhiqun Zhang relates how Bin Wang was active in their alumni service program providing

volunteer assistance to local communities and that he was eventually elected president in 2017.

Jianfeng Cai, Yan Yu and Dr. Yong He relate Bin Wang’s devotion to his family and his

willingness to help others. All of his character references echo Mr. Wang’s devotion to his family

and community and assistance to those in need of help.


                                                  4
      Case: 1:18-cr-00123-JRA Doc #: 45 Filed: 11/05/18 5 of 8. PageID #: 288



                   Nature and Circumstances of the Offense of Conviction

        While residing in Massachusetts, the defendant developed an inexpensive method of

shipping pharmaceuticals internationally. He formed Wonda Science and Cambridge Chemicals

for that purpose. At one point, he was hired by the Chinese government as a consultant in the

tracking of chemicals produced in China.

       Although it is customary for Chinese businessmen, when traveling back to China, to stay

for extended periods, Mr. Wang traveled there monthly to look after his investments, consult

with Chinese officials and direct the activities of the Chinese offices of Wonda Science and

Cambridge Chemicals. These monthly trips of limited duration enabled Mr. Wang to return to

the United States to spend time with his family. The government speculates that he was traveling

to China for nefarious activities, however, his family obligations explain Mr. Wang’s frequent

trips back and forth to his homeland.

       Bin Wang’s trouble began when his Chinese partner in Wonda Science facilitated

shipments from questionable sources of unknown chemicals. Although Mr. Wang had

repeatedly told his employees to ensure that chemicals came from reputable manufacturers, in

2016 the China office of Wonda Science sent packages of questionable substances without

proper labeling. When he learned that his employees were shipping substances unknown to him,

Mr. Wang investigated the chemicals and learned that they were illegal. He then instructed his

employees on how to package them to avoid detection by Chinese inspectors. Those chemicals

were packaged with other legitimate chemicals and shipped to the Woburn, Massachusetts office

where his employees repackaged them and sent them on to their destinations in the United States.




                                                5
      Case: 1:18-cr-00123-JRA Doc #: 45 Filed: 11/05/18 6 of 8. PageID #: 289



                                Impact of this Case on Bin Wang

       As a result of the present case, Bin Wang’s wife divorced him.

       Because he anticipates a lengthy sentence herein, he will not see his son for many years.

       Upon his eventual release from prison, Mr. Wang will be removed from the United States

and returned to Canada.

       Mr. Wang has lost his legitimate business investments and he will forever be a pariah in

the scientific circles in which he was once respected. Bin Wang has and will continue to suffer

humiliation for his actions and he will always be considered a convicted felon.

       Upon the completion of his sentence Bin Wang will try to make contact with is son and

ex-wife. Although he will live in Canada, his conviction in this matter is known in the

pharmaceutical and biomedical fields and it is unlikely that he will be able to resume his life’s

work. His plans are to invent and write patents for his inventions.

                              Fashioning an Appropriate Sentence

       The sentencing guidelines provide for a range of incarceration of 87 to 108 months. 18

U.S.C. §3553(a)(2)(A) requires the Court to determine the need for the sentence imposed to

reflect the seriousness of the offense, promote respect for the law, and to provide just

punishment. One has to wonder what further can be done to Bin Wang to satisfy those criteria.

He has lost his home and family, his dignity and prospects of future employment in his chosen

profession. Mr. Wang will be removed from the United States and he may never be able to repair

the damage done to his relationship with his son, Daniel.

       As to the sentencing factor of deterrence, §3553(a)(2)(B), the message is clear to those

who become involved in similar schemes: if you allow yourself to become involved when those


                                                 6
      Case: 1:18-cr-00123-JRA Doc #: 45 Filed: 11/05/18 7 of 8. PageID #: 290



around you engage in unlawful practices, you will violate the law and you will be imprisoned.

        As for protection of the public, §3553(a)(2)(C), under the facts of this case, Bin Wang’s

role and his personal characteristics place him at a low risk to re-offend. His offense was the

result of conditions not likely to recur in the future. Due to his conviction in this matter, it is

highly unlikely that Mr. Wang will ever find himself in a position to be involved, directly or

indirectly, with pharmaceuticals or the biomedical industry. His age and lack of prior criminal

history presents a low risk of recidivism. Given his remorse and lack of prior involvement with

the law, a repeat of any offenses is unlikely and, thus, the public does not need to be protected

from further crimes by Bin Wang.

        In conclusion, Bin Wang requests the minimum sentence the court deems appropriate.

                                               Respectfully submitted,



                                                /s/ Mark R. DeVan
                                                MARK R. DeVAN (0003339)
                                                mdevan@bgmdlaw.com
                                                BERKMAN, GORDON, MURRAY & DeVAN
                                                55 PUBLIC SQUARE, SUITE 2200
                                                CLEVELAND, OH 44113
                                                Telephone:    (216) 781-5245
                                                Facsimile:    (216) 781-8207

                                                Attorney for Defendant Bin Wang




                                                   7
      Case: 1:18-cr-00123-JRA Doc #: 45 Filed: 11/05/18 8 of 8. PageID #: 291



                                 CERTIFICATE OF SERVICE

       I hereby certify that on November 5th, 2018, the foregoing Defendant’s Sentencing

Memorandum with Exhibits was filed electronically. Notice of this filing will be sent to all

parties by operation of the Court's electronic filing system. Parties may access this filing through

the Court's system.

                                              /s/ Mark R. DeVan
                                              MARK R. DeVAN (0003339)
                                              BERKMAN, GORDON, MURRAY & DeVAN


                                              Attorney for Defendant Bin Wang
